Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00485-CR

                                   Salvador ZARATE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 381st Judicial District Court, Starr County, Texas
                              Trial Court No. 15-CRS-402
                       Honorable Jose Luis Garza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED September 28, 2016.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice